OPINION — AG — ** MUNICIPALITY — CONVEYANCE — UTILITY COMPANIES ** PURSUANT TO 11 O.S. 35-201 [11-35-201] ET SEQ., A MUNICIPALITY MAY CONVEY ITS GAS AND ELECTRICAL UTILITIES SYSTEMS TO EXISTING PUBLIC UTILITY COMPANIES ON A LEASE PURCHASE ARRANGEMENT THAT HAS BEEN AUTHORIZED BY THE VOTE OF A MAJORITY OF THE REGISTERED VOTERS OF THE MUNICIPALITY VOTING ON THE QUESTION AT AN ELECTION TO BE HELD FOR SUCH PURPOSES, PROVIDED THE TERMS OF SUCH ARRANGEMENT ARE OTHERWISE LAWFUL. (SALE, LEASE, MUNICIPAL OWNED, MUNICIPAL OPERATED, CONTRACT, CITY OR TOWN) CITE: 11 O.S. 35-201 [11-35-201], 11 O.S. 35-202 [11-35-202] OPINION NO. 83-027 (MARC EDWARDS)